.-    R-526


                                     OIWICE        OF

                     THE AIYTORNEY GENERAL
                                   AUSTIN. TEXAS
PRICE    DANIEL
AT,TORNEY GENERAL                   July 2, 1947

        Hon. B. D. Geeslin           Opinion lV0. V-292
        County Attorney
        Ycculloch  County            Re:   The maximumfee which can
        Brady, Texas                       be charged by a County
                                           Clerk to file a delayed
                                           birth certificate.
        Dear Sir:
                  We refer to your letter       of May 27, 1947,      in
        which you submit the following:
                       “We would like  to know whether or
                not Article   1702a-1 is applicable    to the
                filing   of delayed birth certificates    and
                If it is, whether or.not it amends Arti-
                cle 4477, Rule 51a, which provides the
                fees that shall be charged for the fil-
                ing of such an application.”
                    The compensation of public officials         is fixed
         by the Constitution   or Statutes..   An offfcer     may not
         claim or receive any money as fees of office         without a
         law authorizing   him to do so, and clearly      fixing the a-
         mount to which he Is entitled.      Tex. Jur., Vol. 34,p.511,
         section 107.
                      Regardless of whether a county library system
         be set up under Articles       1697-1702 of Vernon’s Civil
         Statutes or under Article       1702-a-1  of said statutes, we
         are of the opinion that the fees chargeable for birth
         certificates    are controlled    aa hereinafter  shown.
                      Section 51a of Article   4477 of Vernon’s      Civil
         Statutes    reads, in part:
                     “a fee of One Dollar ($1.00)’ shall be
                     collected  by the Probate Court, fifty
                     cents (50#) of wh‘ich shall be retained
                     by the Court, and fifty     cents (50#) of
                     which shall be retained by the clerk
                     of the County Court for recording said
                     birth or death certificate.      . . . certi-
                     fied copies of said birth or death certi-
Hon. B. D. Geeslln, Page 4, V-292


     of said Statutes, and an applloant for such a
    .certifioateis ohargeablo  with the $1.00 fee
     provided In said Seotion 51a OS qald Artlale
     a71,  but 1s not ohargsablewith the al.00 fil-
    ,ing fee provided In said Artield'l702a.
                                 Yours very truly
                           ATTORNSYGEWEERbL
                                         OFTEXAS



                                 W. T. Williams
                                      Assistant




wTW:at:wb:jrb




                           ..,